Citation Nr: 0700175	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In September 2004, the Board remanded the case to the RO for 
additional development.  


FINDING OF FACT

Sleep apnea was first clinically manifest many years after 
service, and there is no competent medical evidence showing 
that sleep apnea is related to disease or injury of service 
origin. 


CONCLUSION OF LAW

Sleep apnea is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided both pre- and post-adjudicatory VCAA notice 
by letters dated in August 2002 and October 2004 (as the 
latter was returned as undeliverable, it was resent in 
December 2004 to a new address).  The notices advised the 
veteran of what was required to prevail on his claim of 
service connection; what specifically VA had done and would 
do to assist in the claim; and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The August 2002 notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In a separate letter mailed to the veteran in April 2006, the 
RO provided him with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In any case, as the claim is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in January 2004.  The RO has obtained the service 
medical records (to include those from Ft. Sill, Oklahoma), 
service personnel records, and VA records identified by the 
veteran.  The RO attempted to obtain records from the Social 
Security Administration (SSA), but in an October 2004 
statement the SSA indicated that the veteran's folder had 
been destroyed.  The RO notified the veteran of this in a 
letter sent in December 2004, and in January 2005 the veteran 
submitted SSA records in his possession.  

In the absence of medical evidence that sleep apnea may be 
associated with an established event, injury, or disease in 
service, a VA examination or medical opinion need not be 
obtained.  38 U.S.C.A.§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran maintains that the onset of sleep apnea was 
during his period of military service, when he experienced 
difficulty sleeping and was unable to report to duty on time, 
which resulted in numerous nonjudicial punishments.  He also 
claims that he was hospitalized for two weeks at Ft. Sill, 
Oklahoma on account of his sleep problems.  

The service personnel records show that the veteran served on 
active duty from July 1968 to July 1970, and that his 
military occupational specialty (MOS) was a helicopter 
repairman.  After basic training, he was stationed at Ft. 
Eustis, Virginia for specialty training in early October 
1968.  His conduct and efficiency ratings were noted as 
excellent.  At the end of January 1969, he reported to Ft. 
Sill, Oklahoma to assume his duties in his MOS.  His conduct 
and efficiency ratings were again excellent.  From October 
1969 to July 1970, he was stationed in the Republic of 
Vietnam, where his conduct was evaluated as fair.  Records 
also show that he was absent without leave for two days in 
October 1968, three days in April 1969, and four days in May 
1969.  Article 15 proceedings resulted in punishment 
(restrictions to company area and extra duties) for the 
October 1968 infraction.  After receiving the two Article 15s 
in April and May 1969, the veteran in May 1969 was barred 
from reenlistment.  In that regard, his conduct and 
efficiency were evaluated as unsatisfactory as a result of 
his unreliability.  There were no reasons given for his 
periods of absence without leave.  In a special court martial 
in July 1969, in relation to three charges brought against 
the veteran involving infractions occurring in June 1969, the 
veteran was found guilty of leaving his appointed place of 
duty, failing to obey an order to sign out in the register 
when departing Ft. Sill, and breaking his restriction to the 
limits of the company area.  There is no evidence of any 
disciplinary action involving sleep problems or daytime 
somnolence of the veteran.  
 
The service medical records do not show any complaints, 
clinical findings, or diagnosis of a sleep disorder.  The 
pre-induction and discharge physical examinations in April 
1968 and July 1970, respectively, did not disclose any 
complaints or diagnosis of a sleep disorder.  In fact, at the 
time of the discharge physical examination, the veteran 
personally wrote on the medical report that his health 
condition was excellent.  The veteran has testified that his 
sleep disorder arose when he was stationed at Ft. Sill, 
Oklahoma, and that he was treated at the hospital there for a 
sleep disorder for about 15 days.  He said that he was 
thought to have a "sleeping sickness," but he also 
testified that when he was released from the hospital it was 
not known what was wrong with him.  Records from the Reynolds 
Army Hospital at Ft. Sill were obtained, and they show that 
the veteran was an inpatient for seven days in May 1969.  He 
was admitted with complaints of sore throat, malaise, 
fatigue, muscular aches and pains, and headache.  Cervical 
nodes were very swollen and tender.  The veteran underwent 
various tests including a spinal tap and throat culture, 
which were negative.  The discharge diagnosis, as reported on 
two clinical records, was flu-like syndrome and viral 
syndrome.  There were no references to a sleep problem. 

After service, VA records show that the veteran underwent a 
sleep study in May 2002 for possible sleep apnea.  VA records 
since then show a diagnosis of obstructive sleep apnea.  In 
connection with his claim, the veteran submitted several 
statements from friends and former co-workers and 
supervisors, attesting to his problems with daytime 
somnolence for "some time".  He also submitted records from 
the SSA showing a diagnosis of severe obstructive sleep apnea 
from a VA sleep study in May 2002.  

The medical evidence shows that the veteran is currently 
diagnosed with obstructive sleep apnea.  The disorder, 
however, is shown to have been initially documented by 
medical evidence in May 2002, many years after his separation 
from service in July 1970.  The absence of documented 
complaints of a sleep disorder from 1970 to 2002 weighs 
against the claim.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  While one friend indicated in 2002 that the 
veteran has had a sleeping problem for "some time," there 
is no favorable medical evidence showing that sleep apnea is 
related back more than 25 years to service.  

To the extent that the veteran relates sleep apnea to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
sleep apnea to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates sleep apnea to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


